ROBERTS, Justice,
dissenting.
The majority construes Act 372 to require a school district providing any free transportation to resident pupils also to transport every resident pupil to that pupil’s public or nonprofit nonpublic school as far as ten miles outside the district. I disagree with the majority’s interpretation of Act 372. The clear and unambiguous language of Act 372 authorizes school districts to exercise discretion and develop their own policies concerning the scope and nature of the *573transportation services it will offer its residents, so long as “identical” services are provided public and nonprofit nonpublic school students. See 1 Pa.C.S.A. § 1921. As thus construed, appellant school districts are in compliance with Act 372, rendering it unnecessary to reach the federal and state constitutional issues which the majority undertakes to decide. See Mt. Lebanon v. County Board of Elections, 470 Pa. 317, 322, 368 A.2d 648, 650 (1977) (constitutional questions should be avoided where a non-constitutional ground is dispositive). I therefore dissent.
Act 372 does not require a school district to provide any free transportation to any resident pupil of any school.* The act simply permits use of school district funds to pay for “free transportation of any resident pupil to and from the kindergarten, elementary school, or secondary school in which he is lawfully enrolled” should the school board choose to provide such transportation. Two conditions are placed *574upon this authority to use school district funds for free transportation. The schools to which resident pupils are transported must be “not operated for profit” and must be “located within the district boundaries or outside the district boundaries at a distance not exceeding ten miles by the nearest public highway.” Thus, the first sentence of Act 372 grants a school board power to provide free transportation to any nonprofit school up to but not exceeding ten miles outside the district lines. The plain language of Act 372 does not require that, once a school board chooses to transport any student to any nonprofit school within the district or up to ten miles outside the district, it must transport all resident students to all qualifying schools. Rather, the Legislature leaves to the discretion of the school board the geographical scope of busing.
This reading of the first sentence of Act 372 is reaffirmed when compared to the language of the last sentence of the Act’s first paragraph and section four of the Act. See 1 Pa. C.S.A. § 1921(a) (statutes to be construed so as to give meaning to all their provisions). The last sentence of the first paragraph provides: “The board of school directors shall provide such transportation whenever so required by any of the provisions of this act or of any other act of Assembly.” The Legislature’s use of mandatory language here, when contrasted with the permissive language of the first sentence, confirms the view that the first sentence merely grants school districts the power to act. It does not make action of any nature obligatory. Further, Section 4 of Act 372 provides: “Nothing in this act shall be construed to require or authorize the assignment or transportation of any-pupil by any board of school directors to any school outside the boundaries of the district in which the pupil resides, except with the consent of the board of school directors, or in the case of a nonpublic school, the authorities responsible therefor, in the district to which the pupil would be assigned, as provided in sections 1310, 1315 and 1316 of the act of March 10, 1949, (P.L.30) known as the ‘Public School Code of 1949,’ as amended October 19, 1959 (P.L.1324).” Had the *575legislature meant to impose a mandatory duty on school districts to transport students outside the district lines up to a distance not exceeding ten miles, it would have been unnecessary to use the language “require or authorize” in Section 4.
The “identical provision” requirement imposed by the second sentence of Act 372 does not alter this reading. The second sentence mandates that when transportation is provided for public school pupils, “identical provision” must be made for nonpublic school pupils. It does not require transportation not provided public school pupils be provided nonpublic school pupils. Act 372 forbids school boards from treating public school students in a preferential or special manner. So too it is forbidden to treat nonpublic school students in a preferential manner by providing them with transportation not provided public school students. All resident pupils, whether they attend public or nonprofit nonpublic schools must be treated identically. For example, the same mode of transportation must be offered to all students. Public school students may not be transported on school buses while nonpublic school students are given money to subsidize the cost of public transportation. Public school students may not be provided free transportation if they live more than one and a half miles from their schools, while nonpublic school students are required to walk to school unless they live more than two miles away from school. The “identical provision” requirement simply demands that the nature and scope of services afforded public school students be replicated for nonpublic school students. The “identical” requirement does not impose any duty upon school districts to transport all resident pupils to their schools no matter where they may be located within the maximum limit of ten miles outside the district lines. It merely requires that a policy not to transport students over district lines or only a certain distance over district lines be applied to public and nonpublic school students alike. Had the Legislature intended to require complete extra-district busing whenever any busing whatsoever is undertaken, it could easily have *576done so. Instead it only required that equal opportunities for free transportation be provided to all resident pupils in a school district. Accordingly, I would reverse the order of the Commonwealth Court.
LARSEN, J., joins in this dissenting opinion.

 Act 372 provides in part:
“The board of school directors in any school district may, out of the funds of the district, provide for the free transportation of any resident pupil to and from the kindergarten, elementary school, or secondary school in which he is lawfully enrolled, provided that such school is not operated for profit and is located within the district boundaries or outside the district boundaries at a distance not exceeding ten miles by the nearest public highway, except that such ten-mile limit shall not apply to area vocational technical schools which regularly serve eligible district pupils or to special schools and classes approved by the Department of Education, and to and from any points in the Commonwealth in order to provide field trips for any purpose connected with the educational pursuits of the pupils. When provision is made by a board of school directors for the transportation of public school pupils to and from such schools or to and from any points in the Commonwealth in order to provide field trips as herein provided, the board of school directors shall also make identical provision for the free transportation of pupils who regularly attend nonpublic kindergarten, elementary and high schools not operated for profit to and from such schools or to and from any points in the Commonwealth in order to provide field trips as herein provided. Such transportation of pupils attending nonpublic schools shall be provided during regular school hours on such dates and periods that the nonpublic school not operated for profit is in regular session, according to the school calendar officially adopted by the directors of the same in accordance with provisions of law. The board of school directors shall provide such transportation whenever so required by any of the provisions of this act or of any other act of Assembly.”